                    Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 1 of 8




                                 IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                  Plaintiff,

        v.                                                              No. 19-1145

$36,800.00 UNITED STATES CURRENCY,

                  Defendant-in-rem.


                         VERIFIED COMPLAINT FOR FORFEITURE IN REM

        Plaintiff, United States of America, brings this complaint in accordance with Supplemental Rule

G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions,

and alleges as follows:

                                           NATURE OF THE ACTION

          1.      This is a civil action to forfeit and condemn to the use and benefit of the United States of

America property involved in violations of the Controlled Substances Act and 18 U.S.C. § 1952 that is

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(C).

                                              DEFENDANT IN REM

          2.      The defendant in rem consists of the following:

                  a. Thirty six thousand eight hundred ($36,800.00) United States Currency,
                  (hereafter referred to as “Defendant Currency”).

             3.   The Defendant Currency was seized by the Drug Enforcement Administration on July 22,

2019, in the District of New Mexico.

             4.   The Defendant Currency is now, and during the pendency of this action will be, in the

jurisdiction of this Court.
                  Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 2 of 8




                                          JuRrsorctIoN lNo VBNUr

         5.      The United States District Court for the District of New Mexico has subject matter

jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356.

         6.      Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C. $$

1355 and 1395, as acts or omissions giving rise to the forfeiture took place in this district and the

property is found in this district. Upon the filing of this complaint, the Defendant Currency will be

arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                                     F.a,crs

         7.      On July 22,2019, Drug Enforcement Administration Special Agent Jarrell W. Perry

reviewed an Amtrak Train Passenger Name Record (PNR) in the name of Darvin Ratliff, reflecting a

one-way travel from Galesburg, Illinois to Los Angeles, Califomia in sleeper car number 340, bedroom

number 17. The travel was purchased with $1,067.00 in cash on July 20,2019 at 9:38 a.m. Amtrak Train

number three was scheduled to depart Galesburg, Illinois on July 21,2019 at 5:26 p.m.

         8.      On July 22,2019, Agent Perry boarded the westbound Amtrak Train number three during

its scheduled stop in Albuquerque, New Mexico. Agent Perry walked to bedroom number 17 in sleeper

car number 340 and observed that the doorway to bedroom was open.          A male, later identified   as   Darvin

C. Rafliff, was sitting on the left hand side of the bedroom. Agent Perry stood to the right of the

doorway.

         9.     Agent Perry asked Ratliff for permission to see his ticket and Ratliff replied, "Yes sir."

Agent Perry asked Ratliff where he was traveling. Ratliff said, "Los Angeles." Agent Perry asked Ratliff

where he began his trip and Ratliff said, "Galesburg." Agent Perry asked Ratliff if he lived in Galesburg

and   Ratliff said, "Yes sir." Ratliff handed Agent Perry an Amtrak Train ticket in the name of Darvin

Ratliff. Agent Perry reviewed the ticket and immediately returned it to Ratliff. Agent Perry requested




                                                       2
                    Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 3 of 8




and received consent to view    Ratliff s identification. Ratliff handed Agent Perry     an   Illinois identification

card in the name of Darvin C. Ratliff. Agent Perry reviewed the identification and immediately returned

it to Ratliff.

         10.      Agent Perry asked Ratliff if he had traveled on the Amtrak train in the past and Ratliff

said that he traveled a couple months ago to California.      Ratliff said that he was going to California to

visit family for about a week or so and that he was planning to retum on the Amtrak to Illinois. Agent

Perry explained his duties and advised that due to the lack of security on the Amtrak train that

passengers sometimes utllize the Amtrak train to transport contraband. Agent Perry asked             Ratliff if   he

had any luggage with him and      Ratliff said that he had one bag downstairs. Agent Perry asked Ratliff           if
he had any luggage in his room.    Ratliff identified   a backpack on his seat.   Agent Perry had earlier

observed a duffel bag lying in the overhead bed to the right of Ratliff.    Ratliff initially did not identifu the

duffel bag in the overhead bed. When Agent Perry asked Ratliff about the duffel bag, Ratliff identified

the bag as belonging to him.

         1   1.   Agent Perry asked Ratliff for permission to search his black duffel bag and Ratliff

replied, "Yes sir, absolutely." Ratliff handed Agent Perry his backpack and Agent Perry searched the

backpack with negative results. Agent Perry observed Ratliff remove the black duffel bag from the

overhead bed and unzip it. Agent Perry looked inside of the open duffel bag and observed a large loose

bundle of money inside of a wallet. Agent Perry searched the black duffel bag, which revealed white T-

shirts in new plastic. Agent Perry picked up the package of T-shirts and felt a larger bundle inside of the

T-shirts. Agent Perry asked Ratliffif the package had been opened and Ratliff said,'No sir.,,Agent

Perry opened up the package, which revealed a large bundle of money inside of clear, vacuum sealed

plastic. Agent Perry knew from his experience that the concealment method and packaging
                                                                                        of the money




                                                         1
                                                         J
                     Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 4 of 8




were consistent with prior bundles of money involved in illegal drug trafficking business. Ratliff said

that he had $5,000.00 with him.

         12.       Agent Perry observed other packages of white T-shirts and asked Ratliff if they also

contained money. Ratliff said, 'No." Agent Perry opened the other packages of T-shirts. Agent Perry

located several other bundles of money packaged in the same manner as the first bundle. Ratliff said that

he had heat-sealed the bundles'Just because he wanted            to."

         13.       Ratliff stated that he had approximately $30,000.00 with him that he was going to use to

purchase an antique vehicle and that the seller had requested cash. Agent Perry requested to see Ratliff        s


identification again and Ratliff handed Agent Perry his identification. Agent Perry requested and

received permission from Ratliff to search his person and room.

         14.       Detective Montoya searched Ratliff with negative results for contraband. Agent Perry

searched   Ratliff   s   bedroom with negative results. Ratliff provided permission for Agent Perry to search

his bag that was downstairs in the corlmon luggage area. Detective Montoya searched the bag

downstairs with negative results.

         15.       Agent Perry obtained various photographs of Ratliff s identification, black duffel and

various bundles of money concealed inside of the black duffel bag. Ratliff said he had about $37,000.00

and that the seller wanted the cash in heat-sealed bundles.        Ratliff said that some of the money,

$10,000.00 to $15,000.00, had been in the bank and that his uncle, Bennie Ratliff, had given him about

$15,000.00 a week ago. Ratliff provided a phone number for Bennie Ratliff. Detective Montoya spoke

with   a male,   who said that he was Ratliff    s   uncle. The male informed Detective Montoya that he had not

seen or spoken to        Ratliff in a long time and that he did not know that Ratliff was traveling on the

Amtrak train. The man stated that he had not given Ratliff any money at all.




                                                             4
                  Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 5 of 8




        16.     Based upon the totality of the circumstances Agent Perry seized the currency. Agent

Perry took photographs and placed the currency into a self-sealed envelope in the presence of Ratliff.

Agent Perry, Detective Montoya and Ratliff signed the top portion of the self-sealed envelope. Agent

Perry filled out a personal property receipt for the unknown amount of US Currency from Ratliff and

provided a copy to Ratliff. Agent Perry explained the process for Ratliff to file a claim.

        T7.     Agent Perry, Detective Montoya and Detective Sinclair walked off of the train. Agent

Perry and Detective Sinclair transported the currency to the DEA Albuquerque Office and placed it in a

temporary storage vault.

        18.     On July 24,2}l9,Task Force Office (TFO) F. Chavez and TFO Davis removed the

currency from the temporary storage vault. TFO F. Chavez opened sealed envelope for a drug detection

canine sniff.

        19.     Detective Sinclair deployed his certified drug odor detection canine on the curency.

Detective Sinclair informed TFO F. Chavez that the canine alerted positive to the currency for the odor

of illegal controlled substances.

        20.     TFO F. Chavez and TFO Davis transported the currency to Loomis, Incorporated for an

official count, which resulted in    a   total of $36,800.

        21.     Ratliff has a prior felony conviction for manufacture/delivery of cocaine.

                                              FrRsr Cr-aru Fon Rrr,rnn


        22.     The United States incorporates by reference the allegations in paragraphs 1 through 21 as

though fully set forth.

        23.     Tttle2l, United     States Code, Section 881(a)(6) subjects to forfeiture   "[a]ll   moneys,

negotiable instruments, securities, or other things of value furnished or intended to be furnished by any

person in exchange for a controlled substance or listed chemical in violation of this subchapter, all




                                                             5
                    Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 6 of 8




proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities used or

intended to be used to facilitate any violation of this subchapter."

          24.      Defendant Currency was fumished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or intended to

be used to facilitate a violation of the Controlled Substances Act and is thus subject to forfeiture to the

United States pursuant to 21 U.S.C. $ 881(aX6).

                                            SrcoNo Claru Fon RBr,rBr


          25.      The United States incorporates by reference the allegations in paragraphs 1 through      2l   as

though fully set forth.

          26.      Title   18, United States Code, Section 981(a)(1)(C) provides, in part, for the forfeiture   of
any property, real or personal, which constitutes or is derived from proceeds traceable to an offense

constituting a "specific unlawfirl activity" (SUA) as defined in 18 U.S.C. $ 1956(c)(7), or conspiracy to

commit such offense.

          27   .   18 U.S.C. $ 1952 prohibits interstate and foreign travel or transportation   with the intent to

(l)   distribute the proceeds of any unlawful activity; (2) commit any crime of violence to further any

unlarnful activity; or (3) otherwise promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on, of any unlawful activity. Unlarnful activity is def,rned in 18

u.s.c. $ 1es2(b).

          28.      Defendant Currency is the proceeds of a violation of 18 U.S.C. $ 1952 or is the proceeds

traceable to such property and, is thus subject to forfeiture to the United States pursuant     to l8 U.S.C.     $


e81(a)(1)(c).




                                                           6
                 Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 7 of 8




       WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to Plaintiff,

determination of the validity and priority of claims of the Claimants and any Unknown Claimants to the

Defendant Currency, costs and expenses of seizure and of this proceeding, and other proper relief.




                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney



                                                    STEPHEN R. KOTZ
                                                    Assistant U.S. Attorney
                                                    P.O. Box 607
                                                     Albuquerque, NM 87103
                                                    (s}s) 346-7274




                                                    7
                 Case 1:19-cv-01145 Document 1 Filed 12/05/19 Page 8 of 8




                                      28 U.S,C. S 1746 DECLARATIoN



       I am   a Special Agent   with the Drug Enforcement Administration who has read the contents of

the Complaint for Forfeiture Iz -Rem to which this Declaration is attached; and the statements contained

in the complaint are true to the best of my knowledge and belief

       I declare under penalty of perjury and the laws of the United    States   of America that this

Declaration is true aad correct, except as to matters stated on furformation and belief, and as to those

matters I believe them to be true.



        out"a,   lz- 09'2411                                    tu.
                                               J                       Agent
                                                         . Perry, Special
                                                                   Administration




                                                     8
             JS 44 (Rev. 12/12)                          CIVIL1-1
                                   Case 1:19-cv-01145 Document COVER     SHEET Page 1 of 3
                                                                  Filed 12/05/19
             The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
             required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
             required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                   DEFENDANTS


                                                                                                       $36,800.00 UNITED S TATES C URRENCY
 United States of America

                                                                                                        County of Residence of First Listed Defendant
  (b) County of Residence of First Listed Plaintiff
                                                                                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                              (EXCEPT IN U.S. PLAINTIFF CASES)
                                                                                                        NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.




 (c)    Attorneys (Firm Name, Address, and Telephone Number)                                           Attorneys (If Known)




II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

                                                                                                   (For Diversity Cases Only)                                        and One Box for Defendant)


  1    U.S. Government               3   Federal Question                                                                   PTF        DEF                                         PTF       DEF
       Plaintiff                           (U.S. Government Not a Party)
                                                                                             Citizen of This State              1         1   Incorporated or Principal Place          4          4
                                                                                                                                                  of Business In This State




                                                                                             Citizen of Another State           2         2   Incorporated and Principal Place         5          5
 2     U.S. Government               4   Diversity
                                                                                                                                                   of Business In Another State

       Defendant                         (Indicate Citizenship of Parties in Item III)


                                                                                             Citizen or Subject of a            3         3   Foreign Nation                           6          6

                                                                                                Foreign Country



        CONTRACT                                    TORTS                                    FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
 110 Insurance                PERSONAL INJURY             PERSONAL INJURY                     625 Drug Related Seizure              422 Appeal 28 USC 158           375 False Claims Act
 120 Marine                  310 Airplane                 365 Personal Injury -               of Property 21 USC 881                423 Withdrawal                  400 State Reapportionment
 130 Miller Act              315 Airplane Product             Product Liability                                                         28 USC 157                  410 Antitrust
 140 Negotiable Instrument        Liability               367 Health Care/                     690 Other                                                            430 Banks and Banking
 150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                         450 Commerce
     & Enforcement of Judgment    Slander                    Personal Injury                                                        PROPERTY RIGHTS                 460 Deportation
 151 Medicare Act            330 Federal Employers’          Product Liability                                                      820 Copyrights                  470 Racketeer Influenced and
 152 Recovery of Defaulted        Liability               368 Asbestos Personal                                                     830 Patent                          Corrupt Organizations
     Student Loans           340 Marine                       Injury Product                                                        840 Trademark                   480 Consumer Credit
     (Excludes Veterans)     345 Marine Product               Liability                                                                                             490 Cable/Sat TV
 153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                              LABOR                        SOCIAL SECURITY
                                                                                              710 Fair Labor Standards               861 HIA (1395ff)                850 Securities/Commodities/
     of Veteran’s Benefits   350 Motor Vehicle            370 Other Fraud                                                                                                Exchange
                                                                                                  Act                                862 Black Lung (923)
 160 Stockholders’ Suits     355 Motor Vehicle            371 Truth in Lending                                                                                      890 Other Statutory Actions
                                                                                              720 Labor/Management                   863 DIWC/DIWW (405(g))
 190 Other Contract              Product Liability        380 Other Personal                                                                                        891 Agricultural Acts
                                                                                                  Relations                          864 SSID Title XVI
 195 Contract Product Liability
                             360 Other Personal              Property Damage                                                                                        893 Environmental Matters
                                                                                              740 Railway Labor Act                  865 RSI (405(g))
 196 Franchise                   Injury                   385 Property Damage                                                                                       895 Freedom of Information
                                                                                              751 Family and Medical
                             362 Personal Injury –           Product Liability                    Leave Act                                                              Act
                                 Medical Malpractice                                                                                                                896 Arbitration
                                                                                               790 Other Labor Litigation
     REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                          FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                              791 Employee Retirement
 210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                             870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                 Income Security Act
 220 Foreclosure             441 Voting                  463 Alien Detainee                                                             Plaintiff or                    Agency Decision
 230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                          Defendant)                  950 Constitutionality of
 240 Torts to Land           443 Housing/                     Sentence                                                               871 IRS—Third Party                 State Statutes
 245 Tort Product Liability      Accommodations          530 General                                                                    26 USC 7609
                                                                                                  IMMIGRATION
 290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                              462 Naturalization Application
                                 Employment              Other:                                465 Other Immigration
                             446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                  Actions
                                 Other                   550 Civil Rights
                             448 Education               555 Prison Condition
                                                         560 Civil Detainee -
                                                             Conditions of
                                                             C fi         t
             IV. NATURE OF SUIT (Place an “X” in One Box Only)
             V. ORIGIN (Place an “X” in One Box Only)
      1 Original         2 Removed from                   3    Remanded from             4 Reinstated or          5 Transferred from             6 Multidistrict
                            Cite the 1:19-cv-01145
                           Case      U.S. Civil Statute under which you are filing 1-1
                                                               Document                     Filed
                                                                                   (Do not cite         12/05/19
                                                                                                jurisdictional              Page
                                                                                                               statutes unless           : of 3
                                                                                                                               diversity)2
                               21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION            Brief description of cause:


VII. REQUESTED IN                  CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                CHECK YES only if demanded in complaint:


     COMPLAINT:                    UNDER RULE 23, F.R.Cv.P.                                                                  JURY DEMAND:          Yes      No
VIII. RELATED CASE(S)
                                 (See instructions):
      IF ANY                                           JUDGE                                                         DOCKET NUMBER
DATE                                                         SIGNATURE OF ATTORNEY OF RECORD


_12/5/2019
FOR OFFICE USE ONLYRECEIPT #         AMOUNT APPLYING IFP               JUDGE       MAG. JUDGE
Case 1:19-cv-01145 Document 1-1 Filed 12/05/19 Page 3 of 3
